 
Exhibit 10.1
 
AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this "Agreement") dated as of June 23,
2006 is made by and among GRANITE CONSTRUCTION INCORPORATED, a Delaware
corporation (the "Borrower"), BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States ("Bank of
America"), in its capacity as administrative agent for the Lenders (as defined
in the Credit Agreement (as defined below)) (in such capacity, the
"Administrative Agent"), and each of the Lenders signatory hereto, and each of
the Guarantors (as defined in the Credit Agreement) signatory hereto.


WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of June 24, 2005 (as hereby amended
and as from time to time hereafter further amended, modified, supplemented,
restated, or amended and restated, the "Credit Agreement"; capitalized terms
used in this Agreement not otherwise defined herein shall have the respective
meanings given thereto in the Credit Agreement), pursuant to which the Lenders
have made available to the Borrower a revolving credit facility, including a
letter of credit subfacility and a swing line subfacility; and


WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of the Borrower
under the Credit Agreement and the other Loan Documents; and


WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
it desires to amend certain provisions of the Credit Agreement as set forth
below and the Administrative Agent and the Lenders signatory hereto are willing
to effect such amendment on the terms and conditions contained in this
Agreement;
 
NOW, THEREFORE, in consideration of the premise and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


--------------------------------------------------------------------------------


 
1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:


(a) The definition of "Applicable Rate" in Section 1.01 of the Credit Agreement
is hereby amended by replacing the table set forth therein with the following in
lieu thereof:

               
 
Pricing
Level
Pricing Level Leverage
Ratio
Applicable Rate
(Commitment
Fee)
Applicable
Rate
(Eurodollar
Rate Loans)
Applicable
Rate (Base
Rate
Loans)
Applicable
Rate
(Financial
Letter of
Credit Fee)
Applicable
Rate
(Performance
Letter of
Credit Fee)
Applicable
Rate
(Utilization
Fee)
1
Less than 0.50 to 1.00
0.125%
0.600%
00.0%
0.600%
0.450%
0.100%
2
Less than 1.00 to 1.00 but
greater than or equal to
0.50 to 1.00
0.150%
 
0.700%
 
00.0%
 
0.700%
 
0.525%
 
0.100%
3
Less than 2.00 to 1.00 but
greater than or equal to
1.00 to 1.00
0.200%
 
0.800%
 
00.0%
 
0.800%
 
0.600%
 
0.100%
4
Greater than or equal to
2.00 to 1.00
0.250%
1.000%
00.0%
1.000%
0.750%
0.100%

 
(b) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended by replacing the reference to “2010” therein with “2011” in lieu
thereof.
 
(c) Section 7.02(g) of the Credit Agreement is hereby amended by replacing the
reference to "$35,000,000" therein with "$50,000,000" in lieu thereof
 
(d) Schedule 5.06 is hereby amended by deleting it in its entirety and replacing
it with Schedule 5.06 attached hereto.
 
2.  Effectiveness; Conditions Precedent. The effectiveness of this Agreement and
the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:
 
(a) the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:
 
(i) four (4) original counterparts of this Agreement, duly executed by the
Borrower, the Administrative Agent, each Guarantor and each of the Lenders,
together with all schedules and exhibits thereto duly completed;
 
(ii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent shall
reasonably request; and
 
(b) all other fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).


3. Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Guaranty to which such Guarantor is a party (including without
limitation the continuation of such Guarantor's payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Guaranty
against such Guarantor in accordance with its terms. 
2

--------------------------------------------------------------------------------


4.  Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, the Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
 
(a) The representations and warranties made by each Loan Parry in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct as of such earlier
date;
 
(b) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01(a) of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
 
(c) The Persons appearing as Guarantors on the signature pages to this Agreement
constitute all Persons who are required to be Guarantors pursuant to the terms
of the Credit Agreement and the other Loan Documents, including without
limitation all Persons who became Subsidiaries or were otherwise required to
become Guarantors after the Closing Date, and each of such Persons has become
and remains a parry to a Guaranty as a Guarantor;
 
(d) This Agreement has been duly authorized, executed and delivered by the
Borrower and Guarantors parry hereto and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally;
 
(e) The resolutions (i) of each of the Loan Parties party to this Agreement that
were certified and delivered to the Administrative Agent on the Closing Date
pursuant to Section 4.01(a)(iii) of the Credit Agreement are still in full force
and effect and have not been amended, modified, revoked, rescinded or otherwise
altered since their adoption and (ii) adopted by the Borrower at a meeting of
its Board of Directors held on May 22, 2006, and certified by the Secretary of
the Borrower as attached hereto as Annex A, are in full force and effect and
have not been amended, modified, revoked, rescinded or otherwise altered since
their adoption; and
 
(f) No Default or Event of Default has occurred and is continuing.
 
5. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the "Relevant Documents"), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof None of the terms or conditions
of this Agreement may be changed, modified, waived or canceled orally or
otherwise, except in writing and in accordance with Section 10.01 of the Credit
Agreement.
 
6. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
 
7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic format (including .pdf) shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
8. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of California applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 10.15 and 10.16 of the Credit
Agreement.
 
9. Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
 
10. References. All references in any of the Loan Documents to the "Credit
Agreement" shall mean the Credit Agreement, as amended hereby.
 
11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each of the Guarantors
and Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.07 of the Credit Agreement.




[Signature pages follow.]

3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 BORROWER:
 


GRANITE CONSTRUCTION INCORPORATED
a Delaware corporation




By:  /s/ William G. Dorey    
William G. Dorey
President & Chief Executive Officer 




By:  /s/ William E. Barton    
William E. Barton
Sr. Vice President & Chief Financial Officer
 
 
 
 
Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Pages
 

--------------------------------------------------------------------------------



 
GUARANTORS:


GRANITE CONSTRUCTION COMPANY
a California corporation




By:  /s/ William G. Dorey    
   William G. Dorey
   President & Chief Executive Officer




By:  /s/ William E. Barton    
William E. Barton
Sr. Vice President & Chief Financial Officer




GRANITE LAND COMPANY
a California corporation




By:  /s/ Scott D. Wolcott    
   Scott D. Wolcott
   President




By:  /s/ William E. Barton    
   William E. Barton
   Senior Vice President




INTERMOUNTAIN SLURRY SEAL, INC.
a Wyoming corporation




By:  /s/ Brian R. Dowd    
   Brian R. Dowd
President & Chief Executive Officer




By:  /s/ David J. Brunton    
David J. Brunton
   Chief Financial Officer & Treasurer


 


Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Pages


--------------------------------------------------------------------------------



POZZOLAN PRODUCTS COMPANY (P.P.C.) 
a Utah corporation




By:  /s/ Brian R. Dowd    
   Brian R. Dowd
President & Chief Executive Officer




By:  /s/ David J. Brunton    
David J. Brunton
   Chief Financial Officer & Treasurer




GILC, LP
a California limited partnership


By: GILC INCORPORATED, its general partner




By:  /s/ William E. Barton    
   William E. Barton
President & Chief Executive Officer




By:  /s/ RC Allbritton    
Roxane C. Allbritton
   Vice President & Chief Financial Officer




GRANITE CONSTRUCTION NORTHEAST, INC.
a New York corporation




By:  /s/ William G. Dorey    
William G. Dorey
President & Chief Executive Officer 




By:  /s/ William E. Barton    
William E. Barton
Sr. Vice President & Chief Financial Officer
   

 
Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Pages


--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


Bank of America, N.A., as Administrative Agent




By: /s/ Brenda H. Little    
Name: Brenda H. Little
Title: Assistant Vice President



 


Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Pages




--------------------------------------------------------------------------------




LENDERS:


BANK OF AMERICA, N.A.




By: /s/ RW Troutman   
Name: Robert W. Troutman
Title: Managing Director



 




Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Page


--------------------------------------------------------------------------------



BNP PARIBAS.




By: /s/ PN Rogers   
Name: Pierre-Nicholas Rogers
Title: Managing Director




By: /s/ Jamie Dillon   
Name: Jamie Dillon
Title: Managing Director

 

 




Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Page


--------------------------------------------------------------------------------


 
HARRIS N.A.




By: /s/ Kristina Burden   
Name: Kristina Burden
Title: Vice President











Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Page


--------------------------------------------------------------------------------



U.S. BANK, N.A.




By: /s/ R.Michael Law   
Name: R.Michael Law
Title: Senior Vice President

 

 


Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Page


--------------------------------------------------------------------------------



COMERICA BANK




By: /s/ Don R. Carruth   
Name: Don R. Carruth
Title: Assistant Vice President

 




Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Page


--------------------------------------------------------------------------------



UNION BANK OF CALIFORNIA, N.A.




By: /s/ David A. Jochim   
Name: David A. Jochim
Title: Senior Vice President

 




Amendment No. 1 to Credit Agreement
Granite Construction Incorporated
Signature Page


--------------------------------------------------------------------------------



GRANITE CONSTRUCTION INCORPORATED
Schedule 5.06
LITIGATION
Eldredge


A $9.3 million judgment was entered in June 2005 against our wholly owned
subsidiary Granite Construction Company ("GCCO") by the District Court Clark
County, Nevada, in an action entitled Eldredge vs. Las Vegas Valley Water
District, GCCO, et al. The civil lawsuit was initially brought by a former
employee of GCCO against the Las Vegas Water District in June 2000. The
plaintiff subsequently filed an amended complaint on June 10, 2003, bringing
GCCO into the action and seeking compensation in addition to the worker's
compensation payments the employee previously accepted for injuries sustained
when a trench excavation collapsed. The jury issued a verdict finding against
GCCO on two causes of action, assault and battery and intentional infliction of
emotional distress. The judgment awarded damages for past and future lost wages,
medical expenses and pain and suffering. Although no punitive damages were
assessed, GCCO's insurance carriers have denied coverage for this judgment.
 
On June 23, 2005, GCCO filed several post-trial motions seeking reconsideration
by the trial court as well as a reduction in the amount of the judgment. These
post-trial motions were heard in September 2005 and were denied in March 2006.
We will pursue an appeal of the judgment. We anticipate that the appeal process
will take between 12 and 18 months to complete. During the three months ended
June 30, 2005, we recorded a provision of $9.3 million, which was estimated
based on the amount of the judgment described above. The judgment will accrue
interest until it is satisfied.


After the verdict was issued, the plaintiff filed a motion seeking monetary
sanctions against GCCO in the amount of $26.8 million (a multiple of the jury
verdict) based on allegations that GCCO and/or its trial counsel improperly
withheld and/or attempted to influence testimony in respect to the case. GCCO's
opposition to the motion and the plaintiff's reply have been filed with the
Court. We believe that the plaintiff has failed to submit any meaningful proof
to support these allegations, that the motion is without merit and that it is
highly unlikely that the motion will be granted. The judge decided after the
sanctions motion was heard in September 2005 to reserve any decision and
calendared the motion for a status check in March 2007.
 
Silica


GCCO is one of approximately 100 to 300 defendants in six active California
Superior Court lawsuits, four of which were filed against Granite in 2005 and
two were filed against Granite in 2006, in Alameda County (Riley vs. A-1
Aggregates, et al.; Molina vs A-1 Aggregates, et al.; Dominguez vs. A-1
Aggregates, et al.; Cleveland vs. A. Teichert & Son.; Guido vs. A. Teichert &
Son, Inc.; and Williams vs. A. Teichert & Son, Inc.). Each lawsuit was brought
by a single plaintiff who is seeking money damages by way of various causes of
action, including strict product and market share liability, alleges personal
injuries caused by exposure to silica products and related materials during the
plaintiffs' use or association with sand blasting or grinding concrete. The
plaintiff in each lawsuit has categorized the defendants as equipment
defendants, respirator defendants, premises defendants and sand defendants. We
have been identified as a sand defendant, meaning a parry that manufactured,
supplied or distributed silica-containing products. Our preliminary
investigation revealed that we have not knowingly sold or distributed abrasive
silica sand for sandblasting, and therefore, we believe the probability of these
lawsuits resulting in an incurrence of a material liability is remote. We have
been dismissed from seven other similar lawsuits, six of which were served in
2004 and one that was served in 2005. In addition, we have been apprised of two
complaints that are based on similar allegations of exposure to silica
containing products being filed, but not served, against GCCO and more than one
hundred other defendants in California Superior Court. We are investigating the
specific allegations against GCCO for these new complaints.



--------------------------------------------------------------------------------



ANNEX A
See attached.
 
 

 

--------------------------------------------------------------------------------



GRANITE CONSTRUCTION INCORPORATED


CERTIFICATE OF SECRETARY
 
 

--------------------------------------------------------------------------------

I, James M. Cady, Assistant Secretary of GRANITE CONSTRUCTION INCORPORATED, a
Delaware corporation, do hereby certify that the following is a true and correct
copy of resolutions duly adopted on May 22, 2006 at a regular meeting by the
Board of Directors; that the Directors acting were duly and regularly elected;
and that the resolutions adopted have not been modified or repealed and are
still in full force and effect:




AUTHORIZATION OF APPROVED CONTRACT SIGNERS AND ATTESTORS


RESOLVED, that the below listed officers are authorized to execute documents and
agreements in connection with the operations of the Company:

 

David H. Watts             Chairman of the Board William G. Dorey President and
Chief Executive Officer Mark E. Boitano Executive Vice President and Chief
Operating Officer William E. Barton Senior Vice President, Chief Financial
Officer, Corporate Compliance Officer and Assistant Secretary Michael F. Donnino
Senior Vice President and Manager, Heavy Construction Division and Assistant
Secretary James H. Roberts Senior Vice President, Branch Division Manager and
Assistant Secretary Michael Futch Vice President, General Counsel and Secretary
Roxane C. Allbritton Vice President, Treasurer, Assistant Financial Officer and
Assistant Secretary Darryl W. Goodson Vice President, Heavy Construction
Division Assistant Manager and Assistant Secretary  Brian C. Kaub Vice
President, Assistant Manager, Heavy Construction Division & Assistant Secretary
Randy J. Kremer Vice President, Branch Division Manager of Construction
Materials and Assistant Secretary John A. Franich Vice President, Branch
Division Manager of Construction & Assistant Secretary Mary G. McCann-Jenni Vice
President, Assistant Financial Officer, Controller and Assistant Secretary 
David R. Grazian Director of Corporate Taxation and Assistant Secretary Jigisha
Desai Assistant Treasurer and Assistant Secretary

 
RESOLVED FURTHER, that the authority provided herein is subject to the limits of
corporate authority previously approved.
 
Page 1 of 2

--------------------------------------------------------------------------------





RESOLVED FURTHER, that the below listed officers are authorized to attest
documents and agreements in connection with the operations of the Company:



William G. Dorey President and Chief Executive Officer Mark E. Boitano Executive
Vice President and Chief Operating Officer William E. Barton Senior Vice
President, Chief Financial Officer, Corporate Compliance Officer and Assistant
Secretary Michael F. Donnino Senior Vice President and Manager, Heavy
Construction Division and Assistant Secretary James H. Roberts Senior Vice
President, Branch Division Manager and Assistant Secretary Michael Futch Vice
President, General Counsel and Secretary Roxane C. Allbritton Vice President,
Treasurer, Assistant Financial Officer and Assistant Secretary Darryl W. Goodson
Vice President, Heavy Construction Division Assistant Manager and Assistant
Secretary  Brian C. Kaub Vice President, Assistant Manager, Heavy Construction
Division & Assistant Secretary Randy J. Kremer Vice President, Branch Division
Manager of Construction Materials and Assistant Secretary John A. Franich Vice
President, Branch Division Manager of Construction & Assistant Secretary Mary G.
McCann-Jenni Vice President, Assistant Financial Officer, Controller and
Assistant Secretary  David R. Grazian Director of Corporate Taxation and
Assistant Secretary Jigisha Desai Assistant Treasurer and Assistant Secretary
James M. Cady Assistant General Counsel and Assistant Secretary  Kenneth M.
Smith Heavy Construction Division Counsel and Assistant Secretary  Richard A.
Watts Branch Division Counsel and Assistant Secretary 

 
Dated: June 20, 2006
 


/s/ James M. Cady   
James M. Cady
 
Page 2 of 2

--------------------------------------------------------------------------------




GRANITE CONSTRUCTION INCORPORATED


CERTIFICATE OF ASSISTANT SECRETARY
 
 

--------------------------------------------------------------------------------



I, James M. Cady, Assistant Secretary of GRANITE CONSTRUCTION INCORPORATED, a
Delaware corporation (the "Company), do hereby certify that the following is a
true and correct copy of resolutions duly adopted at the Board of Directors
meeting held on May 22, 2006; that the meeting was legally held; that the
Directors acting were duly and regularly elected; and that the resolutions
adopted at said meeting have not been modified or repealed and are still in full
force and effect:


AUTHORIZATION OF APPROVED BORROWERS


RESOLVED, that effective May 22, 2006, the below listed individuals are
authorized borrowers on behalf of the Company:
 
William G. Dorey
President and Chief Executive Officer
Mark E. Boitano
Executive Vice President and Chief Operating Officer
William E. Barton
Senior Vice President, Chief Financial Officer, Corporate Compliance Officer and
Assistant Secretary
Michael F. Donnino
Senior Vice President, Heavy Construction Division Manager and Assistant
Secretary
James H. Roberts
Senior Vice President, Branch Division Manager and Assistant Secretary
Roxane C. Allbritton
Vice President, Treasurer, Assistant Financial Officer and Assistant Secretary
Darryl W. Goodson
Vice President, Heavy Construction Division Assistant Manager and Assistant
Secretary
Brian C. Kaub
Vice President, Heavy Construction Division Assistant Manager and Assistant
Secretary
Randy J. Kremer
Vice President, Branch Division Manager of Construction Materials and Assistant
Secretary
John A. Franich
Vice President, Branch Division Manager of Construction and Assistant Secretary
Mary G. McCann-Jenni
Vice President, Assistant Financial Officer, Controller and Assistant Secretary
Brian R. Dowd
Vice President, Director of Human Resources and Assistant Secretary
David R. Grazian
Director of Corporate Taxation and Assistant Secretary
Jigisha Desai
Assistant Treasurer and Assistant Secretary

 
Page 1 of 2

--------------------------------------------------------------------------------

 


RESOLVED FURTHER, that any instrument required for borrowing on behalf of the
Company shall require two (2) signatures, of which one (1) will be from the
Finance Department.


AUTHORIZATION OF APPROVED CHECK SIGNERS


RESOLVED, that the below listed individuals are authorized to sign checks and
drafts drawn on the Company’s accounts, and that two such signatures are
required on each check or draft so drawn:


William G. Dorey
President and Chief Executive Officer
Mark E. Boitano
Executive Vice President and Chief Operating Officer
William E. Barton
Senior Vice President, Chief Financial Officer, Corporate Compliance Officer and
Assistant Secretary
Michael F. Donnino
Senior Vice President, Heavy Construction Division Manager and Assistant
Secretary
James H. Roberts
Senior Vice President, Branch Division Manager and Assistant Secretary
Darryl W. Goodson
Vice President, Heavy Construction Division Assistant Manager and Assistant
Secretary
Brian C. Kaub
Vice President, Heavy Construction Division Assistant Manager, and Assistant
Secretary
Randy J. Kremer
Vice President, Branch Division Manager of Construction Materials and Assistant
Secretary
John A. Franich
Vice President, Branch Division Manager of Construction and Assistant Secretary
Mary G. McCann-Jenni
Vice President, Assistant Financial Officer, Controller and Assistant Secretary
David R. Grazian
Director of Corporate Taxation and Assistant Secretary
Alan W. Ramsay
Assistant Controller



Dated: June 20, 2006      
 
/s/ James M. Cady   
James M. Cady


Page 2 of 2

--------------------------------------------------------------------------------

 
INCUMBENCY CERTIFICATE
GRANITE CONSTRUCTION INCORPORATED


I, James M. Cady, the duly appointed and acting Assistant Secretary of GRANITE
CONSTRUCTION INCORPORATED (the "Company"), do hereby certify in connection with
the Credit Agreement dated as June 24, 2005 by and among Granite Construction
Incorporated, as Borrower, the Lenders party thereto from time to time and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender (the
"Credit Agreement") (as amended, restated, supplemented or other modified), that
set forth below are the names and the respective offices and the true and
genuine specimen signatures of the duly elected, qualified and acting
Responsible Officers of the Company authorized to execute and deliver on behalf
of the Company all Loan Documents to which the Company is party, and all other
documents necessary or appropriate to consummate the transactions contemplated
therein or in the Credit Agreement and the Loan Documents:
 
Name
Office
Signature
 Jigisha Desai
Assistant Treasurer and Assistant Secretary
 /s/ Jigisha Desai          Brian Robert Dowd     VP, Human Resources
and Assistant Secretary   /s/ Brian Dowd

 
All capitalized terms used herein, unless otherwise defined herein, shall have
the meanings therefor set forth in the Credit Agreement.


IN WITNESS WHEREOF, I have hereunto set my hand this 22nd day of June, 2006.




/s/ James M. Cady  
James M. Cady
Assistant Secretary
 

--------------------------------------------------------------------------------